ON PETITION FOR REHEARING
BARNS, PAUL D., Associate Judge.
This is an appeal from an order granting a new trial restricted to the question of damages. The plaintiff was a pedestrian and was injured by reason of his contact with an automobile owned by appellant-defendant Humphrey Motors, Inc., while being driven by appellant-defendant Carroll. The verdict was in favor of the plaintiff-appellee-Lazaruk for $136.00. The evidence does not establish conclusively that the plaintiff was entitled to more than the amount of the verdict, even if liability is assumed.
In this case the question of liability is about as inconclusive as in the inadequacy *39of the verdict. It seems that justice would likely be better served in event of a new trial that it extend to all issues. Erwin v. Chaney, Fla.App., 160 So.2d 139, Utley v. Southern Metal Products Co., Fla.App., 116 So.2d 28.
The order granting the new trial is affirmed, but new trial on all issues is ordered to be granted.
SHANNON, Acting C. J., and WHITE, J., concur.